 



Exhibit 10.1

AMENDMENT NUMBER ONE
TO THE
ASSURANT, INC.
AMENDED AND RESTATED
2004 EMPLOYEE STOCK PURCHASE PLAN

     THIS AMENDMENT to the Assurant, Inc. Amended and Restated 2004 Employee
Stock Purchase Plan (the “Plan”), is adopted by Assurant, Inc. (the “Company”).

W I T N E S S E T H:

     WHEREAS, the Company currently maintains the Plan;

     WHEREAS, the Company wishes to amend the Plan’s governance provisions;

     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) previously had the right to amend the
Plan; and

     WHEREAS, the Board of Directors of the Company has transferred such
amendment authority to the Assurant, Inc. Benefit Plans Committee (the
“Committee”).

     NOW, THEREFORE, the Committee hereby amends the Plan as follows:

1.

Effective as of October 1, 2004, Section 2.4 is revised to read as follows:

“2.4 Committee. Committee shall mean the Assurant, Inc. Benefit Plans Committee
that shall have the general responsibility for the administration of the Plan.
The Committee also shall have the authority set forth in Section 9.6 of the
Plan.”

2.

Effective as of October 1, 2004, Article 2 is amended to add the following
definitions:

“2.7A Compensation Committee shall mean the Compensation Committee of the
Board.”

“2.13A Executive Committee shall mean the committee consisting of the Company’s
Chief Executive Officer, Chief Financial Officer and Executive Vice President of
Human Resources.”



--------------------------------------------------------------------------------



 



3.

Effective as of October 1, 2004, the first paragraph of Section 8.2 is amended
as follows:

“8.2 Termination. The Plan will continue into effect for a term of ten
(10) years from the Effective Date unless earlier terminated by the Executive
Committee. The Executive Committee may terminate the Plan in whole or in part at
any time in its sole and absolute discretion. The Plan shall be terminated by
the Executive Committee if at any time the number of shares of Common Stock
authorized for purposes of the Plan is not sufficient to meet all purchase
requirements, except as specified in Section 4.1.”

4.

Effective as of October 1, 2004, Section 9.6 is amended to add the following
paragraph:

“The Committee also shall have the authority to amend any or all of the
provisions of the Plan, except if any amendment would significantly increase the
liabilities of the Plan. In such case, the Executive Committee shall have the
authority to amend the Plan. In addition, the Committee shall also have the
authority to appoint and remove the administrators or other outside persons or
vendors, and to delegate such duties to each administrator or other persons or
vendors as the Committee deems appropriate.”

5.

Effective as of October 1, 2004, Article 9 is amended to add the following new
sections to read as follows:

“9.6A Authority of the Compensation Committee. The Compensation Committee shall
have the authority to appoint and/or remove the members of the Committee. The
Compensation Committee shall have no other responsibilities with respect to the
Plan.

9.6B Authority of the Executive Committee. The Executive Committee shall have
the authority to determine the source of the shares authorized for purposes of
the Plan and that are to be made available for purchase by Participants. The
Executive Committee also shall approve any amendment to the Plan that would
significantly increase the cost of the Plan, and to terminate the Plan at any
time in whole or in part. The Executive Committee shall have no other
responsibilities with respect to the Plan.”

* * * * *

Except as amended herein, the Plan shall continue in full force and effect.

[Signature on Next Page]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Committee has caused this Amendment to be executed
effective as of the dates set forth above.

                  ASSURANT, INC.     BENEFIT PLANS COMMITTEE


Date                                      
  By                                                                

      Name                                                             

      Title                                                             

-3-